DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112a” has been used to designate both the wall surface 112a and the protrusion 112b of the first wall portion 112 in fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 are objected to because of the following informalities:  
Claim 1 (6th para) should be changed to “the housing includes a cover joint that is an annular shape and surrounds the controller when viewed in an axial direction;”, for grammar.
Claim 4 should be changed to “The motor according to claim 1, wherein the adhesive seals [[a]] the cover joint of the cover and the housing” for continuity with claim 1.
Claim 10 should be changed to “The motor according to claim 1, wherein the cover joint includes a stepped portion on a side surface of the housing, and a guide protrusion that extends 
Claim 15 should be changed to “the contact portion to contact the surface of the cylindrical portion in the radial direction; a first recess that is recessed downward from the second surface below the contact portion…the contact portion and the second recess are adjacent in the circumferential direction” since the first wall portion and the contact portion (112 or 113) are disclosed as the same structure (pg 13, [0044, lns 3-5]).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US20170005539, “Yamasaki”) in view of Nakano et al. (US20140085839, “Nakano”).
Re claim 1, Yamasaki discloses a motor comprising:
a motor main body 20 (fig 1, [0022]) including a rotor 22 and a stator 21 (fig 1, [0022]), the rotor 22 and the stator 21 being centered on a central axis extending in an up-down direction (fig 1, axis of shaft 25); 
a housing that houses the motor main body 20 (figs 1 & 3, [0021], includes 10 & 30); 
a controller 70 (fig 1, [0021]-[0022]) that is located above the motor main body 20 (fig 1) to control rotation of the rotor 22 ( [0033]); and 
a cover 60 (figs 1-3, [0021]) that surrounds the controller 70 from a radially outer side (figs 1-3, [0029]); wherein 
the housing includes a cover joint that is in annular (figs 1-3 & below) and surrounds the controller 70 when viewed in an axial direction (figs 1-2); 
the cover 60 includes a cylindrical portion that surrounds the cover joint from an outside in a radial direction (figs 1-3 & below, at least an inner portion of the cover joint); 
the cover joint includes an adhesive joint that is bonded with the cylindrical portion via an adhesive 50 (figs 1, 3 & below, [0028] & [0030]) in the radial direction (figs 3 & below).

    PNG
    media_image1.png
    415
    605
    media_image1.png
    Greyscale

Yamasaki discloses claim 1 except for:
the cover joint includes a contact portion that comes into contact with a surface of the cylindrical portion in the radial direction; and 
the contact portion and the adhesive joint are adjacent each other in a circumferential direction.
Nakano discloses the cover joint (figs 3-8 & below) includes a contact portion 70 that comes into contact with a surface 76a of the cylindrical portion in the radial direction (figs & below, [0046]-[0047], [0052], [0068] & [0076]); and 
the contact portion 70 and the adhesive joint are adjacent each other in a circumferential direction (figs 5, 8 & below, [0037] & [0076], since 70 protrudes from surface 71a so some adhesive 74 is adjacent in the circ. dir. into or out of page of fig 8).

    PNG
    media_image2.png
    480
    549
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover joint of Yamasaki to include a contact portion that comes into contact with a surface of the cylindrical portion in the radial direction; and the contact portion and the adhesive joint are adjacent each other in a circumferential direction, as disclosed by Nakano, in order to fix the cover at a predetermined position, as taught by Nakano ([0052]).
Re claim 2, Yamasaki in view of Nakano disclose claim 1 as discussed above. Yamasaki is silent with respect to the cover joint includes a region that is bonded in the up-down direction below the contact portion with an end surface, facing downward, of the cover.
Nakano discloses the cover joint includes a region that is bonded in the up-down direction below the contact portion 70 with an end surface 76c, facing downward, of the cover 15 (figs 8 & below, region at a position axially below upper portion of 70).

    PNG
    media_image3.png
    399
    341
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover joint of Yamasaki in view of Nakano to include a region that is bonded in the up-down direction below the contact portion with an end surface, facing downward, of the cover, as disclosed by Nakano, in order to fix the cover at a predetermined position, as taught by Nakano ([0052]).
Re claim 3, Yamasaki in view of Nakano disclose claim 1 as discussed above. Yamasaki is silent with respect to the cover is fixed to the cover joint in a state where the contact portion is pressed from an outside in the radial direction.
Nakano discloses the cover 15 is fixed to the cover joint in a state where the contact portion 70 is pressed from an outside in the radial direction (figs 6, 8 & above for claim 1, [0052], pressed by 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover and contact portion of Yamasaki in view of Nakano so the cover is fixed to the cover joint in a state where the contact portion is pressed from an outside in the radial direction, as disclosed by Nakano, in order to fix the cover at a predetermined position, as taught by Nakano ([0052]).
Re claim 4, Yamasaki in view of Nakano disclose claim 1 as discussed above. Yamasaki further discloses the adhesive 50 seals a joint of the cover 60 and the housing (figs 1-3, [0030]).
Re claim 5, Yamasaki in view of Nakano disclose claim 1 as discussed above. Yamasaki further discloses the controller 70 includes a control board 71 (fig 1, [0022]) that extends in a direction intersecting with the axial direction (fig 1). 
Yamasaki is silent with respect to the contact portion is located below the control board.
Nakano discloses the contact portion 70 is located below the control board 17 (figs 4-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact portion of Yamasaki in view of Nakano so the contact portion is located below the control board, as disclosed by Nakano, in order to fix the cover at a predetermined position, as taught by Nakano ([0052]). Additionally the location of the contact portion of Yamasaki in view of Nakano will be where the cover joint is located at in Yamasaki (figs 1 & above for claim 1). 
Re claim 6, Yamasaki in view of Nakano disclose claim 1 as discussed above. Yamasaki is silent with respect to the contact portion protrudes above the adhesive joint.
Nakano discloses the contact portion 70 protrudes above the adhesive joint (figs 8 & above for claim 2, a portion of 70 protrudes from 71a at an axial location above the region of the adhesive joint indicated in the fig above for claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact portion of Yamasaki in view of Nakano to protrude above the adhesive joint, as disclosed by Nakano, in order to fix the cover at a predetermined position, as taught by Nakano ([0052]).
Re claim 7, Yamasaki in view of Nakano disclose claim 6 as discussed above. Yamasaki is silent with respect to the contact portion includes a slope at an upper end, the slope being inclined downward toward an outside in the radial direction.
Nakano discloses the contact portion 70 includes a slope at an upper end (figs 8 & below), the slope being inclined downward toward an outside in the radial direction (figs 4, 8 & below).

    PNG
    media_image4.png
    470
    359
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact portion of Yamasaki in view of Nakano to a slope at an upper end, the slope being inclined downward toward an outside in the radial direction, as disclosed by Nakano, in order to fix the cover at a predetermined position, as taught by Nakano ([0052]).
Re claim 8, Yamasaki in view of Nakano disclose claim 1 as discussed above. Yamasaki is silent with respect to the contact portion protrudes radially outward from the adhesive joint adjacent to the contact portion in a circumferential direction.
Nakano discloses the contact portion 70 protrudes radially outward from the adhesive joint adjacent to the contact portion in a circumferential direction (figs 6-8, at least the portion of the adhesive joint between 71a & 76a in a similar manner as applicant-see applicant figs 6 & 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact portion of Yamasaki in view of Nakano to protrude radially outward from the adhesive joint adjacent to the contact portion in a circumferential direction, as disclosed by Nakano, in order to fix the cover at a predetermined position, as taught by Nakano ([0052]).

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20160218583, “Hayashi”) in view of Nakano.
Re claim 1, Hayashi discloses a motor comprising:
a motor main body (fig 2, [0029] & [0032], includes 12 & 18) including a rotor 18 and a stator 12 (fig 2, [0029] & [0032]), the rotor 18 and the stator 12 being centered on a central axis extending in an up-down direction (fig 2, axis of shaft 17); 
a housing that houses the motor main body (fig 2, [0029]-[0030], includes 11 & 13); 
a controller 30 (fig 2, [0034]) that is located above the motor main body (fig 2) to control rotation of the rotor 18 ([0034]); and 
a cover 23 (fig 2, [0037]) that surrounds the controller 30 from a radially outer side (fig 2, [0037]); wherein 
the housing includes a cover joint that is in annular (fig 2 & below, [0037]) and surrounds the controller 30 when viewed in an axial direction (fig 2); 
the cover 23 includes a cylindrical portion that surrounds the cover joint from an outside in a radial direction (figs 2 & below, at least an inner portion of the cover joint); 
the cover joint includes an adhesive joint that is bonded with the cylindrical portion via an adhesive 24 (figs 2 & below, [0038]) in the radial direction (figs 2 & below).

    PNG
    media_image5.png
    502
    554
    media_image5.png
    Greyscale

Hayashi discloses claim 1 except for:
the cover joint includes a contact portion that comes into contact with a surface of the cylindrical portion in the radial direction; and 
the contact portion and the adhesive joint are adjacent each other in a circumferential direction.
Nakano discloses the cover joint (figs 3-8 & below) includes a contact portion 70 that comes into contact with a surface 76a of the cylindrical portion in the radial direction (figs & below, [0046]-[0047], [0052], [0068] & [0076]); and 
the contact portion 70 and the adhesive joint are adjacent each other in a circumferential direction (figs 5, 8 & below, [0037] & [0076], since 70 protrudes from surface 71a so some adhesive 74 is adjacent in the circ. dir. into or out of page of fig 8).

    PNG
    media_image2.png
    480
    549
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover joint of Hayashi to include a contact portion that comes into contact with a surface of the cylindrical portion in the radial direction; and the contact portion and the adhesive joint are adjacent each other in a circumferential direction, as disclosed by Nakano, in order to fix the cover at a predetermined position, as taught by Nakano ([0052]).
Re claim 9, Hayashi in view of Nakano disclose claim 1 as discussed above. Yamasaki further discloses the cover joint includes an upper protruding portion (figs 2 & below) that opposes an inner peripheral surface of the cylindrical portion via a gap in the radial direction at a position above the adhesive joint (figs 2, below & above for claim 1).

    PNG
    media_image6.png
    502
    555
    media_image6.png
    Greyscale

Re claims 10 and 11, Hayashi in view of Nakano disclose claim 1 as discussed above. Yamasaki further discloses the cover joint includes a stepped portion on a side surface of the housing (figs 2 & below), and a guide protrusion that extends an upward from the stepped portion and opposes an inner peripheral surface of the cylindrical portion; and
the guide protrusion includes a slope at an upper end (figs 2 & below, two portions of guide protrusion form a slope indicated below), the slope is inclined downward toward an outside in the radial direction.

    PNG
    media_image7.png
    508
    526
    media_image7.png
    Greyscale

	Re claim 13, Hayashi in view of Nakano disclose claim 1 as discussed above. Yamasaki further discloses the cover joint includes: 
a stepped portion including a first surface opposing the radial direction and a second surface opposing upward and radially extending from a lower end of the first surface (figs 2 & below); and 
a second wall portion that protrudes upward from the second surface (figs 2 & below); and 
the second wall portion contacts an end surface, facing downward, of the cylindrical portion (figs 2 & below).

    PNG
    media_image8.png
    455
    543
    media_image8.png
    Greyscale


Allowable Subject Matter
Claims 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 

The main reason for indicating claim 12 allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 1, wherein the cover joint includes: 
a stepped portion 10 including a first surface 101 opposing the radial direction and a second surface 102 opposing upward and radially extending from a lower end of the first surface 101; and 
a first recess 116, 117 that is recessed downward from the second surface below the contact portion 112,113.”

    PNG
    media_image9.png
    470
    968
    media_image9.png
    Greyscale

The closest prior art Yamasaki (US20170005539), Hayashi (US20160218583) and Nakano et al. (US20140085839), either alone or in combination, do not disclose the above limitations.
Yamasaki and Hayashi disclose the cover joint includes a stepped portion with first and second surfaces (see figs below for Yamasaki & above for claim 13 for Hayashi); but do not disclose a contact portion or any recesses in connection with the cover joint.

    PNG
    media_image10.png
    349
    518
    media_image10.png
    Greyscale

Nakano discloses the cover joint includes a stepped portion with first and second surfaces 71a, 71c (fig 8) and the contact portion 70 (fig 8); but does not disclose any recesses in connection with the cover joint.

The main reason for indicating claim 14 allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 13, wherein the cover joint includes a second recess 125-128 that is recessed radially inward from the first surface 101 on a radially inner side of the second wall portion 102.”
The closest prior art Yamasaki (US20170005539), Hayashi (US20160218583) and Nakano et al. (US20140085839), either alone or in combination, do not disclose the above limitations.
Yamasaki and Hayashi disclose the cover joint includes a second wall and the first surface (as discussed above for claim 12); but do not disclose any recesses in connection with the cover joint.
Nakano discloses the cover joint includes a stepped portion with first and second surfaces 71a, 71c (fig 8); but does not disclose any recesses in connection with the cover joint.

The main reason for indicating claim 14 allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 1, wherein the cover joint includes: 
a stepped portion 10 including a first surface 101 opposing the radial direction and a second surface 102 opposing upward and radially extending from a lower end of the first surface 101; 
a first wall portion (contact portion 112, 113) that protrudes radially outward from the first surface 101 and contacts an inner peripheral surface 62a of the cylindrical portion 62; 
a first recess 116, 117 that is recessed downward from the second surface 102 below the first wall portion 112, 113; 
a second wall portion 121-124 that protrudes upward from the second surface 102 and contacts an end surface 63a, facing downward, of the cylindrical portion 62; and 
a second recess 125-128 that is recessed radially inward from the first surface 101 on the radially inner side of the second wall portion 121-124; 
the first wall portion 112, 113 and the second recess 125-128 are adjacent in the circumferential direction; and 
the first recess 116, 117 and the second wall portion 121-124 are adjacent in the circumferential direction.”
The closest prior art Yamasaki (US20170005539), Hayashi (US20160218583) and Nakano et al. (US20140085839), either alone or in combination, do not disclose the above limitations.
Yamasaki and Hayashi disclose the cover joint includes a stepped portion with first and second surfaces; a second wall portion that protrudes upward from the second surface and contacts the end surface of the cylindrical portion (see figs above for claim 12 for Yamasaki & above for claim 13 for Hayashi); but do not disclose a first wall portion (contact portion) or any recesses in connection with the cover joint.
Nakano discloses the cover joint includes a stepped portion with first and second surfaces 71a, 71c (fig 8); a first wall portion (contact portion 70); a second wall portion that protrudes upward from the second surface 71c (figs 8 & below); but does not disclose any recesses in connection with the cover joint or that the second wall portion contacts an end of the cylindrical portion.


Conclusion
	
Chiba et al. (WO2018151064) discloses a contact  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834